Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This is in reply to an application filed on . Claims 1-5 are pending. 

Priority
Foreign Priority benefit claimed under Title 35, United States Code, § 119 have been acknowledged.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 06/29/2022 and 03/24/2021 have all been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



4. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: “unit” phrase used in claims 1-5.

Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this  limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





Claim Rejections - 35 USC § 103   (AIA  )
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6. 	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110012756 A1 to Yamamoto et al.,  (hereinafter Yamamoto) in view of  US 20210243563 A1 to Files et al., (hereinafter Files), and in further view of US 20180110073 At to Mestanov et al. (hereinafter Mestanov).


Claim 1. A vehicle communication device comprising: 
an access point communication unit that is mounted on an own-vehicle and that receives, from the access point, own-vehicle access point information needed for wirelessly connecting to a communication relay access point at a traveling position of the own-vehicle; 
(Yamamoto: See Fig. 1, Fig. 2, for a variety of separate in-vehicle electronic units, and para[0046] “radio section” (i.e., an access point) exchanging radio transmission and reception with in-vehicle communication device.  The “position information” received by radio section (i.e., access point) is exchanged with all other vehicles, and other vehicles and internal communication systems. See also, para[0076]-[0077] for radio section, serves also as a relay communication device with other in-vehicle communication devices. )

a position information acquisition unit that acquires own-vehicle position information indicating the traveling position of the own-vehicle when the own-vehicle access point information is received by the access point communication unit; 
(Yamamoto: See Fig. 1, Fig. 2, for a variety of separate in-vehicle electronic units, and para[0036], and para[0046], position information received by radio section (i.e., access point) is exchanged with all other vehicles.  Also, see para[0076]-[0077] how GPS of in-vehicle system periodically transmit and outputs communicates, received position information associated with vehicle with all other vehicles in its vicinity as well as internal communication systems.)
a vehicle-to-vehicle communication unit that receives, from an other-vehicle in vicinity, other-vehicle access point information needed for wirelessly connecting to a communication relay access point at a traveling position of the other-vehicle and other-vehicle position information indicating the traveling position of the other-vehicle when the other-vehicle access point information is received; and 
(Yamamoto: See Fig. 1, Fig. 2, for a variety of separate in-vehicle electronic units, and para[0036], and para[0046], position information received by radio section (i.e., access point) is exchanged with all other vehicles.  Also, see para[0076]-[0077] how GPS of in-vehicle system periodically transmit and outputs communicates, received position information associated with vehicle with all other vehicles in its vicinity as well as internal communication systems.)

a controller that creates access point integrated information in which the own-vehicle access point information and the other-vehicle access point information are integrated with each other, wherein the vehicle-to-vehicle communication unit receives, in real time from the other-vehicle, the other-vehicle access point information regarding the access point indicating a relatively high reception strength in the other-vehicle at a specific time and the other-vehicle position information while the own-vehicle is traveling, 
(Yamamoto: See Fig. 1, Fig. 2, and para[0020]-[0023], for in-vehicle communication control unit that sends its position information and receives and gathers all position information from the surrounding devices in a table together with the reception time of the position information.  See para[0038] information about advancing direction, the traveling speed, and the like, may also be used, and is combine with the position information.)

the controller creates the access point integrated information at the specific time in which the other-vehicle access point information received in real time from the other-vehicle at the specific time, the other-vehicle position information received in real time from the other-vehicle at the specific time, (Yamamoto: See Fig. 1, Fig. 2, and para[0020]-[0023], for in-vehicle communication control unit that sends its position information and receives and gathers position information, from the surrounding in-vehicle devices,   and inputs it in a table together with the reception time of the position information, as it receives it.  See Fig. 3, Fig. 4, and para[0038] for information about advancing direction, the traveling speed, and the like, may also be used, and is combination with the position information. See para[0028] and Fig. 3, showing range of direct communication of the in-vehicle communication devices at specific time as well as position information.)

the own-vehicle access point information being received by the access point communication unit at the specific time, and the own-vehicle position information acquired by the position information acquisition unit at the specific time, are integrated with each other within a predetermined integrated range, 
(Yamamoto: See Fig. 1, Fig. 2, and para[0020]-[0023], for in-vehicle communication control unit that sends its position information and receives and gathers position information, from the surrounding in-vehicle devices,   and inputs it in a table, together with the reception time of the position information, as it receives it.  See Fig. 3, Fig. 4, and para[0038] for information about advancing direction, the traveling speed, and the like, may also be used, and is combination with the position information. See para[0028] for Fig. 3 showing range of direct communication of the in-vehicle communication devices.)

the vehicle-to-vehicle communication unit further receives, in real time from the other-vehicle, complementary information that includes access point information of the access point that the other-vehicle cannot receive at the traveling position of the other-vehicle, 
(Yamamoto: See Fig. 1, Fig. 2, and para[0020]-[0023], for in-vehicle communication control unit that sends its position information and receives and gathers position information, from the surrounding in-vehicle devices,   and inputs it in a table together with the reception time of the position information, as it receives it.  See Fig. 3, Fig. 4, and para[0038] for information about advancing direction, the traveling speed, and the like, may also be used, and is combination with the position information.)

which is the access point information of the access point that cannot be directly received by the vehicle-to-vehicle communication unit but can be received by another other-vehicle at the specific time at the traveling position of the another other-vehicle,
(Yamamoto: See Fig. 3, Fig. 4, and para[0083]-[0084]  four (4), in-vehicle communication devices, 1, 3 , 5 and 6,  in communication with one another, wherein in-vehicle communication device 6,  is outside the range of in-vehicle communication device 1, and as such, uses in-vehicle communication device 3, as a relay for communicating with in-vehicle communication device 1.)

 the controller creates complemented access point integrated information in which the access point integrated information is complemented with the complementary information at the specific time received from the other-vehicle, and the vehicle-to-vehicle communication unit transmits, in real time, the complemented access point integrated information at a specific time created by the controller to the other-vehicle in vicinity.
(Yamamoto: See Fig. 1, Fig. 2, and para[0020]-[0023], for in-vehicle communication control unit that sends its position information and receives and gathers position information, from the surrounding in-vehicle devices,  and inputs it in a table together with the reception time of the position information, as it receives it.  See Fig. 3, Fig. 4, and para[0038] for information about advancing direction, the traveling speed, and the like, may also be used, and in combination with the position information.)

Although Yamamoto teaches in-vehicle radio section (i.e., AP) wherein the control unit can receive information and create a table and incorporating those received data in the table as shown in Fig. 4, however, it does not specifically teach that AP signal strength level (i.e., high/low) can be collected and incorporated into the table,  as understood in:
the own-vehicle access point information of the access point indicating a relatively high reception strength,
However, in a similar field, Files, in para[0017], the central management system ,that  receives and aggregates from several APs , their signal strength levels, wherein such signal strength levels are used for distance determination and/or angle determinations of those APs. (Files: See para[0017])

Yamamoto teaches a communication device, mounted in a vehicle, consisting of in-vehicle communication control unit that gathers position information, from the surrounding in-vehicle devices,  and inputs it in a table together with the reception time of the position information, as it receives it. (Yamamoto: See Fig. 3 and Fig. 4)
Files teaches a central management system that  receives and aggregates from several APs , their signal strength levels, wherein such signal strength levels are used for distance determination and/or angle determinations of those APs. (Files: See para[0017])
 	It would have been obvious to one of skilled in the art before the time of effective filling, to have included, receiving and aggregating signal strength levels from APs, as taught by Files, with the teachings of Yamamoto, in order to benefit from the enhancements of having signal strength levels of APs that can be used.

Yamamoto in view of Files does not specifically teach that AP can exchange information in real-time with another AP.  However, in a similar field, Mestanov teaches real time information can be exchanged between different access points. (Mestanov: See para[0099])

 	It would have been obvious to one of skilled in the art, before the time of effective filling, to have included real time information exchange, as taught by Mestanov, with the system of Yamamoto in view of Files, in order to benefit from the enhancements of Access Points that can exchange information in real time. (Mestanov: See para[0099])
Claim 2. The vehicle communication device according to claim 1, wherein the complemented access point integrated information includes access point information of an access point to which at least one of the own-vehicle and the other-vehicle is wirelessly connected at the specific time. (Yamamoto: See Fig. 3, Fig. 4, and para[0083]-[0084]  four (4), in-vehicle communication devices, 1, 3 , 5 and 6,  in communication with one another, wherein in-vehicle communication device 6,  is outside the range of in-vehicle communication device 1, and as such, uses in-vehicle communication device 3, as a relay for communicating with in-vehicle communication device 1.)

Claim 3. The vehicle communication device according to claim 1, wherein the complemented access point integrated information transmitted to the other-vehicle is used when the other-vehicle connects to the access point.   (Yamamoto: See para[0085] when an in-vehicle communication device wants to transmit information to a transmission destination including other in-vehicle devices, a table is created, as shown in Fig. 4, with only certain information, in-vehicle devices, and such table is periodically updated among all in-vehicle communication devices, with those extracted and/or received information)
Claim 4. The vehicle communication device according to claim 2, wherein the complemented access point integrated information transmitted to the other-vehicle is used when the other-vehicle connects to the access point.  (Yamamoto: See Fig. 3 for in-vehicle deices (e.g., APs) that are connected together and communicating.  See Fig. 4 and para[0085] when an in-vehicle communication device wants to transmit information to a transmission destination including other in-vehicle devices, a table is created, as shown in Fig. 4, with only certain information, and such table is periodically updated among all in-vehicle communication devices, with those extracted and/or received information)

Claim 5. A vehicle communication system comprising: 
a plurality of vehicle communication devices each of which is mounted on a first vehicle, a second vehicle, and a third vehicle, wherein the vehicle communication device includes: (Yamamoto: See Fig. 1 for in-vehicle communication device, and see Fig. 3 for first, second and third in-vehicle communication devices, communication with one another)

 an access point communication unit that is mounted on an own-vehicle and that receives, from the access point, own-vehicle access point information needed for wirelessly connecting to a communication relay access point at a traveling position of the own-vehicle; 
(Yamamoto: See Fig. 1, Fig. 2, for a variety of separate in-vehicle electronic units, and para[0046] “radio section” (i.e., an access point) exchanging radio transmission and reception with in-vehicle communication device.  position information received by radio section (i.e., access point) is exchanged with all other vehicles, and other vehicles and internal communication systems. See also, para[0076]-[0077] for radio section, serves also as a relay communication device with other in-vehicle communication devices. )

a position information acquisition unit that acquires own-vehicle position information indicating the traveling position of the own-vehicle when the own-vehicle access point information is received by the access point communication unit; 
(Yamamoto: See Fig. 1, Fig. 2, for a variety of separate in-vehicle electronic units, and para[0036], and para[0046], position information received by radio section (i.e., access point) is exchanged with all other vehicles.  Also, see para[0076]-[0077] how GPS of in-vehicle system periodically transmit and outputs communicates, received position information associated with vehicle with all other vehicles in its vicinity as well as internal communication systems.)

a vehicle-to-vehicle communication unit that receives, from an other-vehicle in vicinity, other-vehicle access point information needed for wirelessly connecting to a communication relay access point at a traveling position of the other-vehicle and other-vehicle position information indicating the traveling position of the other-vehicle when the other-vehicle access point information is received; and
(Yamamoto: See Fig. 1, Fig. 2, for a variety of separate in-vehicle electronic units, and para[0036], and para[0046], position information received by radio section (i.e., access point) is exchanged with all other vehicles.  Also, see para[0076]-[0077] how GPS of in-vehicle system periodically transmit and outputs communicates, received position information associated with vehicle with all other vehicles in its vicinity as well as internal communication systems.)

 a controller that creates access point integrated information in which the own-vehicle access point information and the other-vehicle access point information are integrated with each other, wherein the vehicle-to-vehicle communication unit receives, in real time from the other-vehicle, the other-vehicle access point information regarding the access point indicating a relatively high reception strength in the other-vehicle at a specific time and the other-vehicle position information while the own-vehicle is traveling, 
(Yamamoto: See Fig. 1, Fig. 2, and para[0020]-[0023], for in-vehicle communication control unit that sends its position information and receives and gathers all position information from the surrounding devices in a table together with the reception time of the position information.  See para[0038] information about advancing direction, the traveling speed, and the like, may also be used, and is combine with the position information.)

the controller creates the access point integrated information at the specific time in which the other-vehicle access point information received in real time from the other-vehicle at the specific time, the other-vehicle position information received in real time from the other-vehicle at the specific time, (Yamamoto: See Fig. 1, Fig. 2, and para[0020]-[0023], for in-vehicle communication control unit that sends its position information and receives and gathers position information, from the surrounding in-vehicle devices,   and inputs it in a table together with the reception time of the position information, as it receives it.  See Fig. 3, Fig. 4, and para[0038] for information about advancing direction, the traveling speed, and the like, may also be used, and is combination with the position information. See para[0028] and Fig. 3, showing range of direct communication of the in-vehicle communication devices at specific time as well as position information.)

received by the access point communication unit at the specific time, and the own-vehicle position information acquired by the position information acquisition unit at the specific time, are integrated with each other within a predetermined integrated range, 
(Yamamoto: See Fig. 1, Fig. 2, and para[0020]-[0023], for in-vehicle communication control unit that sends its position information and receives and gathers position information, from the surrounding in-vehicle devices,   and inputs it in a table, together with the reception time of the position information, as it receives it.  See Fig. 3, Fig. 4, and para[0038] for information about advancing direction, the traveling speed, and the like, may also be used, and is combination with the position information. See para[0028] for Fig. 3 showing range of direct communication of the in-vehicle communication devices.)

the vehicle-to-vehicle communication unit further receives, in real time from the other-vehicle, complementary information that includes access point information of the access point that the other-vehicle cannot receive at the traveling position of the other-vehicle, 
(Yamamoto: See Fig. 1, Fig. 2, and para[0020]-[0023], for in-vehicle communication control unit that sends its position information and receives and gathers position information, from the surrounding in-vehicle devices,   and inputs it in a table together with the reception time of the position information, as it receives it.  See Fig. 3, Fig. 4, and para[0038] for information about advancing direction, the traveling speed, and the like, may also be used, and is combination with the position information.)

which is the access point information of the access point that cannot be directly received by the vehicle-to-vehicle communication unit but can be received by another other-vehicle at the specific time at the traveling position of the another other-vehicle, 
(Yamamoto: See Fig. 3, Fig. 4, and para[0083]-[0084]  four (4), in-vehicle communication devices, 1, 3 , 5 and 6,  in communication with one another, wherein in-vehicle communication device 6,  is outside the range of in-vehicle communication device 1, and as such, uses in-vehicle communication device 3, as a relay for communicating with in-vehicle communication device 1.)

the controller creates complemented access point integrated information in which the access point integrated information is complemented with the complementary information at the specific time received from the other-vehicle, the vehicle-to-vehicle communication unit transmits, in real time, the complemented access point integrated information at a specific time created by the controller to the other-vehicle in vicinity, (Yamamoto: See para[0085] when an in-vehicle communication device wants to transmit information to a transmission destination including other in-vehicle devices, a table is created, as shown in Fig. 4, with only certain information, in-vehicle devices, and such table is periodically updated among all in-vehicle communication devices, with those extracted and/or received information)

the vehicle communication device of the first vehicle, the vehicle communication device of the second vehicle, and the vehicle communication device of the third vehicle communicate with each other, 
(Yamamoto: See Fig. 3, Fig. 4, and para[0083]-[0084]  four (4), in-vehicle communication devices, 1, 3 , 5 and 6,  in communication with one another, wherein in-vehicle communication device 6,  is outside the range of in-vehicle communication device 1, and as such, uses in-vehicle communication device 3, as a relay for communicating with in-vehicle communication device 1.)

and the vehicle communication device of the first vehicle creates the complemented access point integrated information in which un-complemented access point integrated information is complemented by using the complemented access point integrated information created by the vehicle communication device of the second vehicle, as the complementary information, and transmits the complemented access point integrated information created by the vehicle communication device of the first vehicle to the vehicle communication device of the third vehicle, as the complementary information.
(Yamamoto: See Fig. 1, Fig. 2, and para[0020]-[0023], for in-vehicle communication control unit that sends its position information and receives and gathers position information, from the surrounding in-vehicle devices,  and inputs it in a table together with the reception time of the position information, as it receives it.  See Fig. 3, Fig. 4, and para[0038] for information about advancing direction, the traveling speed, and the like, may also be used, and in combination with the position information.)

Although Yamamoto teaches in-vehicle radio section (i.e., AP) wherein the control unit can receive information and create a table and incorporating those received data in the table as shown in Fig. 4, however, it does not specifically teach that AP signal strength level (i.e., high/low) can be collected and incorporated into the table,  as understood in:

the own-vehicle access point information of the access point indicating a relatively high reception strength

However, in a similar field, Files, in para[0017], the central management system ,that  receives and aggregates from several APs , their signal strength levels, wherein such signal strength levels are used for distance determination and/or angle determinations of those APs. (Files: See para[0017])

Yamamoto teaches a communication device, mounted in a vehicle, consisting of in-vehicle communication control unit that gathers position information, from the surrounding in-vehicle devices,  and inputs it in a table together with the reception time of the position information, as it receives it. (Yamamoto: See Fig. 3 and Fig. 4)
Files teaches a central management system that  receives and aggregates from several APs , their signal strength levels, wherein such signal strength levels are used for distance determination and/or angle determinations of those APs. (Files: See para[0017])
 	It would have been obvious to one of skilled in the art before the time of effective filling, to have included, receiving and aggregating signal strength levels from APs, as taught by Files, with the teachings of Yamamoto, in order to benefit from the enhancements of having signal strength levels of APs that can be used 

Yamamoto in view of Files does not specifically teach that AP can exchange information in real-time with another AP.  However, in a similar field, Mestanov teaches real time information can be exchanged between different access points. (Mestanov: See para[0099])

 	It would have been obvious to one of skilled in the art, before the time of effective filling, to have included real time information exchange, as taught by Mestanov, with the system of Yamamoto in view of Files, in order to benefit from the enhancements of Access Points that can exchange information in real time. (Mestanov: See para[0099])


Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID ESMAEILIAN whose telephone number is (571)270-7830.  The examiner can normally be reached on M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. E./
Examiner, Art Unit 2477



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477